Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The references cited in the IDS, submitted on 10/22/2020, 10/20/2020, 08/14/2019, and 04/01/2019, have been considered.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest “a counter electrode connection unit connected to a remaining one of the first electrode terminal or the second electrode terminal that is not connected to the working electrode connection unit; a reference electrode connection unit connected to a reference electrode the reference electrode connection unit, the working electrode connection unit, and the counter electrode connection unit together forming a battery circuit for electrode potential measurement, for measuring a relative value of a potential of the first one of the first electrode terminal or the second electrode terminal connected to the working electrode connection unit; a measurement unit connected to the working electrode connection unit, the counter electrode connection unit, and the reference electrode connection unit, the measurement unit being configured to measure the potential of the first one of the first electrode terminal or the second electrode terminal connected to the working electrode connection unit; and a short-circuit prevention member located between the top cap assembly and the battery case, between which the beading portion is divided, the short-circuit prevention member disposed in a state of being in contact with the top cap assembly and the battery case for preventing occurrence of a short circuit due to contact .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/ROY Y YI/            Primary Examiner, Art Unit 2852